112 F.3d 518
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Glenn William TOWNSEND, Defendant-Appellant.
No. 96-35139.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 24, 1997.

Before BROWNING, THOMPSON and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Glenn William Townsend appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate his sentence for importing hashish.  He contends that the government breached an "off the record" plea agreement in which the government agreed to recommend an eight-year sentence.  We affirm.  We agree with the district court that Townsend failed to demonstrate the existence of such an agreement.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 To the extent that Townsend challenges his supervised release, the record reflects that he was discharged from the term of supervised release